DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-13, 21-22 & 25 are pending in the application. Claim(s) 14-20 & 23-24 have been canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11, 13, 21 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 2002/0050489) in view of Yul (KR 20030020110) in further view of Karasaki (US 2002/0196512) in further view of Okumura (US 2013/0094534) 
As Per Claim 1, Ikegami discloses a laser generator [Fig. 2, #2] configured to emit a laser beam [Fig. 1, #2A];
 5an optical system including a plurality of lenses and mirrors [Fig. 2, #5A & #6A; the examiner is interpreting the combination of the mirror & splitter to be the optical system] wherein the optical system is configured to generate a converted laser beam by optically converting the emitted laser beam; [Fig. 1, #2A] 
a chamber [refer to annotated Fig. 2 #A below] including a stage [Fig. 2, #7] configured to support a substrate [Fig. 2, #10]; 
a compensator [Fig. 2, #6B], including a first sensor [Par. 55, Lines 1-4] configured to uniformly compensate a path of the laser beam [Fig. 1, #2A] that passes toward the substrate  [Fig. 2, #10A] by controlling a position of a final-end mirror [Fig. 2, #6A] disposed at an end of the optical system [Fig. 2, #5A & #6A; the examiner is interpreting the combination of the mirror & splitter to be the optical system] according to a position of the laser beam that passes toward the final-end mirror [Par. 55, Lines 1-5; the reference discloses that the irradiation position of the laser beam is changed by shifting the scanning mirror (final-end mirror) via the scan controller (compensator). Seeing that the laser beam clearly approaches the scanning mirror (final-end mirror) before making contact with the substrate, the scanning controller (compensator) is said to compensate a path of the laser beam that passes toward the substrate], wherein the first sensor is configured to measure a first path of the laser beam that directly passes toward the final-end mirror.  [Par. 55, Lines 1-5; the reference clearly discloses that the scanner (final end mirror) alters the irradiation position of the laser beamer. In order to be able to change the position of irradiation, there would have to be some sort of knowledge of an initial irradiation position or a current irradiation position in which the laser beam irradiates onto the substrate. Furthermore, in order to continuously scan/change the irradiation position of the laser beam, information regarding the path of the laser beam would have to be present in the controller in order to move the scanner mirror accordingly. Therefore, it is inherent that a sensor, coupled to the compensator, would have to relay some sort of knowledge of a laser beam path in order to change the irradiation of the laser beam on the substrate from an initial irradiation point]
	Ikegami does not disclose the compensator includes a displacement sensor and a second sensor, wherein the second sensor is configured to measure a second path of a laser beam that is reflected by the final end mirror and passes into the chamber; 
a mirror driver configured to move the final-end mirror; 
wherein when the first path of the laser beam is different from a predetermined path of the laser beam, the mirror driver is configured to move the final-end mirror such that the first path of the laser beam is brought in line with the predetermined path of the laser beam; and
the compensator is configured to compare the second path of the laser beam by the second sensor with a calculated beam path and to reduce a difference between the second path and the calculated beam path, wherein the calculated beam path is calculate based on a combination of the first path the laser beam measured by the first sensor and the position of the final-end mirror measured by the displacement sensor. 
Yul, much like Ikegami, pertains to an apparatus for measuring and aligning automatically of a laser beam [title] 
Yul discloses the compensator includes a second sensor [Fig. 1, #134]; 
a mirror driver [Fig. 3, #150] configured to move the mirror [Fig. 3, #110]; 
wherein when the first path of the laser beam is different from a predetermined path of the laser beam, the mirror driver is configured to move the final-end mirror such that the first path of the although the reference does not explicitly disclose that the motor moves the final end mirror, the references clearly discloses moving a mirror (preceding the beam splitter) when a laser beam path is different than of a reference value set in the controller to compensate the difference in displacement, which would merely constitute a rearrangement of parts that would not modify the operation of the device (refer to MPEP 2144.04 (VI); “….in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device…”)]
wherein the second sensor [Fig. 1, #134] is configured to measure a second path of a laser beam that is reflected by the final-end mirror and passes into the chamber [Page 3, Lines 112-124; “…When the beam reflected from the mirror 110 reaches the beam split 120, the beam split 120 branches the incident beam to vertical and horizontal sides. Among the beams branched through the beam split 120, a beam branched to the horizontal side reaches the horizontal position sensor 134 of the detector 130, and a beam branched to the vertical side is a detector 130 vertical position sensor ( 132).Accordingly, the vertical position sensor 132 measures whether the beam branched to the vertical side is aligned to the set reference position of the corresponding sensor, and similarly, the horizontal position sensor 134], wherein the second sensor [Fig. 1, #134] is positioned between the mirror [Fig. 3, #110] and the substrate supported by the stage  [Par. 11; “…At this time, the direction of the laser beam is reflected by the mirror 20 is adjusted to the position of the target….”; although not explicitly states, the reference clearly discloses positioning the laser beam towards a target, in which it is clear said target would have to be supported by a platform/stage of some sort.]
when detecting the error and adjusting the driving motor, it is clear that a difference between the “second laser path” and the calculated beam path (reference value) would alter, either increasing/decreasing depending on said detection. This specific claim limitation incorporates functional language and it is thus clear by the teachings of the reference that the intended function is well within the capabilities of the reference as discloses], wherein the calculated beam path is calculated based on a combination of the first path of the laser beam measured by the first sensor and a position of the final-end mirror measured [Page 5, “…then, when the horizontal beam measured through the horizontal position sensor 134 is aligned to the reference position, the controller 140 determines whether the vertical beam measured through the vertical position sensor 132 is aligned to the reference position of the corresponding sensor…”; “….Accordingly, in order to align the beam reflected on the beam split 120 to the point C of the reference position of the vertical position sensor 134, the horizontal movement (y) and the rotation angle (θ1) of the mirror by the following equations 1 and 2 ) To control the drive of the motor….”] 
Yul discloses the benefits of the compensator and the second sensor in that the reference positon is reached precisely. [Page 5]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the compensator as taught by Ikegami in view of the second sensor and compensator as 
Neither Ikegami nor Yul discloses the compensator includes a displacement sensor wherein the displacement sensor is separately disposed from the optical system and supported by the chamber. 
	Karasaki, much like Ikegami, pertains to an optical mirror and scanner employed for laser machining. [abstract] 
	Karasaki discloses a displacement sensor [Par. 111, Lines 3-6] is separately disposed from the optical system [Fig. 9, #91B & #92A] and supported by the chamber [Fig. 10].
	Karasaki discloses the benefits of the displacement sensor in that it provides the mirror the ability to deliver a consistent machining quality throughout the scan area. [Par. 36, Lines 4-5] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser generating apparatus as taught by Ikeagmi in view of the displacement sensor for a mirror as taught by Karasaki to further include a displacement sensor, a displacement sensor wherein the displacement sensor is separately disposed from the optical system and supported by the chamber provide the mirror the ability to deliver a consistent machining quality throughout the scan area. [Par. 36, Lines 4-5]
	Neither Ikegami, Yul nor Karasaki discloses a degree of vibration of the final-end mirror is measured. 
	Okumura, much like Ikegami, Yul and Karasaki, pertains to a laser crystallization device. [abstract]
	Okumura discloses a degree of vibration of the final-end mirror is measured.  [Part 17-18; “…a vibration device vibrating a laser beam along its long axis of a laser beam with a "top-hat" profile, wherein a vibration frequency at which the laser beam vibrates….where F is the mirror vibration the reference clearly discloses obtaining a mirror vibration frequency, thus “measuring” the mirror’s vibration] 
	Okumura discloses the benefits of measuring the mirror’s vibration in that it prevents linear error portion of the laser beam profile. [Par. 10] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser apparatus as taught by Ikegami, Yul and Karasaki in view of the laser crystallization device as taught by Okumura to further include a degree of vibration of the final-end mirror is measured to prevent the linear error portion of the laser beam profile. [Par. 10]
As Per Claim 2, Ikegami does not disclose the mirror driver configured to move the final-end mirror to a pre-calculated position; 
a controller configured to perform a conforming compensation by comparing a measurement position of the final-end mirror measured by the displacement sensor with the pre- calculated position of the final-end mirror; and
a second sensor configured to measure a path of a laser beam that is refleced by the final-end mirror and passes into the chamber. 
Karasaki, much like Ikegami, pertains to an optical mirror and scanner employed for laser machining. [abstract] 
Karasaki discloses a mirror driver [Fig. 14, #93A] configured to move the final-end mirror to a pre-calculated position [Par. 111, Lines 3-6]; 
a controller [Fig. 14, #148] configured to perform a conforming compensation by comparing a measurement position of the final-end mirror measured by the displacement sensor with the pre- calculated position of the final-end mirror [Par. 20, Lines 2-8]. 
Karasaki discloses the benefits of the mirror driver and controller in that it provides the mirror the ability to deliver a consistent machining quality throughout the scan area. [Par. 36, Lines 4-5] 

As Per Claim 3, Ikegami and Karasaki discloses all limitations of the invention except the first sensor measures a path of a laser beam that is transmitted into a back end of the final-end mirror. 
Yul, much like Ikegami and Karasaki, pertains to an automatic measurement and alignment apparatus for a laser beam. [par. 1]
Yul discloses a first sensor [Fig. 3, #134; as stated previously said monitoring member is interpreted as being functionally equivalent to a CCD camera] measures a path of a laser beam that is transmitted into a back end [refer to annotated Fig. 3, #A below] of the final-end mirror [Fig. 3, #120].

    PNG
    media_image1.png
    406
    645
    media_image1.png
    Greyscale

Yul discloses the benefits of a first sensor in that to accurately drive the motor according to the measurement error of the sensor. [Page. 3, Par. 3, Lines 8-11] 

As Per Claim 4, Ikegami discloses all limitations of the invention except a displacement sensor disposed on a side surface of the final-end mirror to measure a displacement of an edge portion of the final-end mirror.
Karasaki, much like Ikegami, pertains to an optical mirror and scanner employed for laser machining. [abstract] 
Karasaki discloses a displacement sensor [Fig. 9, #93A; the reference clearly discloses that the position sensor is mounted in the motor of the mirror (Par. 111, Lines 3-7)] disposed on a side surface of the final-end mirror [Fig. 9, #91A] to measure a displacement of an edge portion of the final-end mirror [Par. 111, Lines 2-7].
	Karasaki discloses the benefits of the displacement sensor in that it provides the mirror the ability to deliver a consistent machining quality throughout the scan area. [Par. 36, Lines 4-5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify Yul's and Ikegami’s teachings in view of Karasaki to further include a displacement sensor disposed on a side surface of the final-end mirror to measure a displacement of an edge portion of the final-end mirror to deliver a consistent machining quality throughout the scan area. [Par. 36, Lines 4-5]
As Per Claim 5, Yul and Ikegami discloses all limitations of the invention except a displacement128071-739 (OPP20152238US) sensor disposed on an outside of the chamber.
Karasaki, much like Ikegami, pertains to an optical mirror and scanner employed for laser machining. [abstract] 

Karasaki discloses the benefits of the displacement sensor in that it provides the mirror the ability to deliver a consistent machining quality throughout the scan area. [Par. 36, Lines 4-5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify Yul's and Ikegami’s teachings in view of Karasaki to further include a displacement128071-739 (OPP20152238US) sensor disposed on an outside of the chamber to deliver a consistent machining quality throughout the scan area. [Par. 36, Lines 4-5]
As Per Claim 6, Ikegami and Karasaki discloses all limitations of the invention except the mirror driver moves the final-end mirror in a direction that is parallel to a relatively longer dimension of the substrate.
Yul, much like Ikegami and Karasaki, pertains to an automatic measurement and alignment apparatus for a laser beam. [par. 1]
Yul discloses a mirror driver [Fig. 3, #150] that moves the final-end mirror [Fig. 3, #120] in a direction that is parallel to a relatively longer dimension of 5the substrate [Page 3, Par. 1, Lines 14-17]
Yul discloses the benefits of a mirror driver in that it accurately moves the mirror according to the measurement error of the sensor. [Page. 3, Par. 3, Lines 8-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a laser crystallization apparatus as taught by Ikegami and Karasaki in view of the mirror driver as taught by Yul to further include the mirror driver moves the final-end mirror in a direction that is parallel to a relatively longer dimension of the substrate to accurately drive the motor according to the measurement error of the sensor. [Page. 3, Par. 3, Lines 8-11] 
As Per Claim 7, Ikegami discloses all limitations of the invention except the mirror driver moves the final-end mirror in a direction that is perpendicular to a relatively longer dimension of the final-end mirror.

 Yul discloses a mirror driver [Fig. 3, #150] that moves the final-end mirror [Fig. 3, #120] in a direction that is perpendicular to a relatively longer dimension of the final-end mirror [Page 2, Par. 5, Lines 5-6]
Yul discloses the benefits of a mirror driver in that it accurately moves the mirror according to the measurement error of the sensor. [Page. 3, Par. 3, Lines 8-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a laser crystallization apparatus as taught by Ikegami and Karasaki in view of the mirror driver as taught by Yul to further include the mirror driver moves the final-end mirror in a direction that is perpendicular to a relatively longer dimension of the final-end mirror.
As Per Claim 8, Ikegami and Karasaki discloses all limitations of the invention except a first second mirror driver and a second mirror driver are disposed at opposite sides of the final-end mirror to substantially simultaneously move the opposite sides of the final-end mirror.
Yul, much like Ikegami and Karasaki, pertains to an automatic measurement and alignment apparatus for a laser beam. [par. 1]
Yul discloses a first second mirror driver and a second mirror driver are disposed at opposite sides of the final-end mirror to substantially simultaneously move the opposite sides of the final-end mirror [Fig. 3, #150; the motor is described as being a means to move the final-end mirror in the reference (Page 5, Par.2, Lines 13-16). Therefore, the mirror driver is being interpreted as being said first and second mirror driver]].
Yul discloses the benefits of a mirror driver in that it accurately moves the mirror according to the measurement error of the sensor. [Page. 3, Par. 3, Lines 8-11] 

As Per Claim 11, Ikegami and Karasaki discloses all limitations of the invention except the second sensor measures a path of a laser beam that is reflected at an edge portion of the laser beam.
Yul, much like Ikegam and Karasaki i, pertains to an automatic measurement and alignment apparatus for a laser beam. [par. 1]
Yul discloses a second sensor [Fig. 3, #132; as stated previously said monitoring member is interpreted as being functionally equivalent to a CCD camera] measures a path of a laser beam that is reflected at an edge portion of the laser beam [Page 4, Lines 3-6].
Yul discloses the benefits of the sensor in that it accurately moves the driver according to the measurement error of the sensor. [Page. 3, Par. 3, Lines 8-11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a laser crystallization apparatus as taught by Ikegami and Karasaki in view of the sensors as taught by Yul to further include the second sensor measures a path of a laser beam that is reflected at an edge portion of the laser beam to accurately move the driver according to the measurement error of the sensor. [Page. 3, Par. 3, Lines 8-11] 
As Per Claim 13, Ikegami discloses a substrate [Fig. 2 #10] is disposed on the stage [Fig. 2, #7], and wherein the substrate [Fig. 2, #10]  includes a thin film[the examiner is interpreting the surface level of the substrate to be a thin film]  that is laser-crystallized by radiating the converted laser beam [Fig. 2, #2a]  to the substrate. [Fig. 2, #10]
As Per Claim 21, Ikegami discloses a compensator [Fig. 2, #6B] configured to control the position of the final-end mirror [Fig. 2, #6A] to direct the path of the laser beam [Fig. 1, #2A] from the final-end mirrior [Fig. 2, #6A] to the substrate [Fig. 2, 10A; Par. 55, Lines 1-5; the reference discloses that the irradiation position of the laser beam is changed by shifting the scanning mirror (final-end mirror) via the scan controller (compensator). Seeing that the laser beam clearly approaches the scanning mirror (final-end mirror) before making contact with the substrate, the scanning controller (compensator) is said to compensate a path of the laser beam that passes toward the substrate] 
As Per Claim 25, Ikegami discloses the first sensor is configured to measure the path of the laser beam that passes toward the final-end mirror by using 1% or less of the laser beam that is transmitted to final-end mirror. [Par. 55 & Fig. 1, #6B; the controller (which must include a sensor) would be able to execute the function of using a portion of the laser beam to be able to measure the path, which would encompass the range of “…1% or less…” as recited in the claims (refer to MPEP § 2131.03)]
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 2002/0050489) view of Yul (KR 20030020110)  in further view of Karasaki (US 2002/0196512)  in further view of in further view of Wais (US 2004/0065648).
As Per Claim 9, Yul, Kurosawa and Ikegami discloses all limitations of the invention except a mirror driver disposed at a central portion of the final-end mirror to move the final-end mirror.
Yul, Kurosawa, Ikegami and Wais pertain to laser irradiation upon a substrate using an optical system to ensure the adequate amount of light reflected by mirrors in said optical system is reflected onto the substrate. While Yul's primary focus is controlling a laser beam by moving a final-end mirror accordingly to irradiate said substrate [Abstract], Kurosawa details a process of shaping a laser beam to said laser beam being disposed upon the substrate [Abstract].  Wais details a controlling process, like those of Yul and Kurosawa, in which the pulses of a laser beam that contacts the mirrors in the system is regulated [Abstract]. 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the combination of Yul, Ikegami and Karasaki in further view of Wait to further include a mirror driver disposed at a central portion of the final-end mirror to move the final-end mirror to ensure the mirror moves in unison and not displaced at certain regions. 
As Per Claim 10, Yul, Ikegami and Karasaki discloses all limitation of the invention except a mirror driver including a piezo motor or a stepping motor.
Yul, Kurosawa, Ikegami and Karasaki pertain to laser irradiation upon a substrate using an optical system to ensure the adequate amount of light reflected by mirrors in said optical system is reflected onto the substrate. While Yul's primary focus is controlling a laser beam by moving a final-end mirror accordingly to irradiate said substrate [Abstract], Kurosawa details a process of shaping a laser beam to said laser beam being disposed upon the substrate [Abstract].  Wais details a controlling process, like those of Yul and Kurosawa, in which the pulses of a laser beam that contacts the mirrors in the system is regulated [Abstract]. 
Wais discloses a mirror driver including a piezo motor or a stepping motor [Par. 9, Lines 7-8].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the combination of Ikegami, Yul and Karasaki in further view of Wait to further include a mirror driver including a piezo motor or a stepping motor to ensure that the final-end mirror only displaces at relatively small intervals. [Par. 9, Lines 6-8].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 2002/0060489) in view of Yul (KR 20030020110)  in further view of Karasaki (US 2002/0196512) in further view of Okumura (US 2013/0094534)  in further view of Schweizer (US 567414)
As Per Claim 22, Yul, Ikegami and Karasaki disclose all limitations of the invention except the first sensor or the second sensor is a charge-coupled device (CCD camera).
Schwizer, much like Yul, Ikegami, and Karasaki pertains to irradiating a surface of a workpiece utilizing component beams.
Schwizer discloses the first sensor or the second sensor is a charge-coupled device (CCD camera). [Fig. 1, #8.1]
Schwizer discloses the benefits of utilizing a CCD camera in that due to the resolution of the camera, the position of the component beams can be controlled with sufficient precision. [Col. 6, Lines 1-2] 
Therfore, it would have been obvious to one with ordinary skill in the art to modify the sensor as taught by the comibation of Yul, Ikegami and Karasaki in further view Schwizer’s teachings of a CCD camera to include the first sensor or the second sensor is a charge-coupled device (CCD camera). [Fig. 1, #8.1] to control the position of the component beams with sufficient precision. [Col. 6, Lines 1-2] 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 2002/0050489) in view of Yul (KR 20030020110) in further view of Karasaki (US 2002/0196512) in further view of Okumura (US 2013/0094534) in further view of Kok (US 2006/0061746).
As Per Claim 12, Yul, Kurosawa and Ikegami disclose all limitations of the claimed invention except an interferometer disposed above a back surface of the final-end mirror to measure a displacement of the final-end mirror by measuring a distance between the interferometer and the final-end mirror.
Kok, much like Ikegami, Yul and Karasaki, pertains to details the process of detecting the amount of vibration that occurs on said substrate [Abstract]. 

Kok discloses the benefits of the interferometer in that it conducts vibration measurements in single X-, Y- direction, the XY-plane or in the z-direction. [Par. 141, Lines 2-4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the combination of Yul, Kurosawa and Ikegami in further view of Kok to include an interferometer disposed above a back surface of the final-end mirror to measure a displacement of the final-end mirror by measuring a distance between the interferometer and the final-end mirror to conduct vibration measurements in single X-, Y- direction, the XY-plane or in the z-direction. [Par. 141, Lines 2-4]
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered and the previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726